United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40696
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

  EDWIN ARMANDO MONGE-ANAYA, also known as Lebin Artiaga-Anaya,

                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. 5:04-CR-1766-ALL
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edwin Armando Monge-Anaya (Monge) appeals his sentence imposed

after he pleaded guilty to illegal reentry after deportation in

violation of 8 U.S.C. § 1326(b)(2).     Monge was sentenced to 50

months of imprisonment and three years of supervised release.         He

asserts that the district court erroneously assigned him four

criminal history points for his 1995 and 1996 convictions because

he committed these offenses prior to his eighteenth birthday and he




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 05-40696
                                    -2-

was not sentenced or confined for these sentences within the five-

year period preceding his commencement of the instant offense.

     We review this issue under the plain error standard of review

because Monge raises this issue for the first time on appeal.

United States v. Olano, 507 U.S. 725, 731-32 (1993).            In order to

show that the district court plainly erred in calculating his

criminal history score, Monge must show the existence of an error,

that the error was clear and obvious, and that the error affected

his substantial rights.       Id. at 732-35.    If these conditions are

met, then this court will reverse the error only if it seriously

affects the “fairness, integrity, or public reputation of judicial

proceedings.”     Id. at 735-37.

     Monge has not demonstrated error, plain or otherwise.               The

district court relied on information contained in the Presentence

Report (PSR) regarding Monge’s reported dates of birth, which were

inconsistent,     and   his   prior   convictions.        Information   in   a

PSR “generally bears sufficient indicia of reliability to be

considered   as    evidence”     at    sentencing    in     making   factual

determinations under the Guidelines.       United States v. Fitzgerald,

89 F.3d 218, 223 (5th Cir. 1996).       When a district court has relied

on such PSR information, the defendant has the burden to show that

it “is materially untrue, inaccurate or unreliable.” United States

v. Floyd, 343 F.3d 363, 372 (5th Cir. 2003) (internal quotation

marks and citation omitted). Monge has not sustained his burden of
                           No. 05-40696
                                -3-

showing that the district court considered untrue, inaccurate, or

unreliable information in imposing Monge’s sentence.

     Monge also asserts that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b) are unconstitutional.      Monge’s

constitutional challenge is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).   Although Monge contends

that Almendarez-Torres was incorrectly decided and that a majority

of the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres remains

binding.   See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th

Cir.), cert. denied, 126 S. Ct. 298 (2005).          Monge properly

concedes   that   his   argument   is   foreclosed   in   light   of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     The district court’s judgment is AFFIRMED.